  Case 19-32705        Doc 29     Filed 02/12/20 Entered 02/12/20 16:42:33             Desc Main
                                    Document     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                                )      Case No.: 19-32705
                        Minerva H Reynoso             )
                                                      )      Chapter 13
                                                      )
                        Debtor(s).                    )      Judge Jack B. Schmetterer


                                       NOTICE OF MOTION

TO:      All Persons and Entities Identified on the Attached Service List


        On March 4, 2020 11:00 a.m. or soon thereafter as I may be heard, I shall appear before
Bankruptcy Judge Jack B. Schmetterer or any other Bankruptcy Judge presiding at the
219 South Dearborn, Courtroom 682, Chicago, Illinois 60604, and shall request that the
Attorney’s Application for Compensation be entered, at which time you may appear if so
desired.


                                                              /s/ David H. Cutler
                                                              David H. Cutler, ESQ
                                                              Attorney for Debtor(s)
                                                              Cutler & Associates Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              (847) 673-8600



                                     CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System, I caused
a copy of the foregoing NOTICE OF MOTION and MOTION to be served on all persons set
forth on the attached Service List identified as Registrants through the Court’s Electronic Notice
for Registrants and, as to all other persons on the attached Service List by mailing a copy
of same in an envelope properly addressed and with postage fully prepaid and by depositing
same in the U.S. Mail, Skokie, Illinois, on February 12, 2020.

                                                              /s/ David H. Cutler
                                                              Attorney for Debtor(s)
